UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             2/14/2020
                                                                       :
ROBERT SANDERS,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-5525 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
OFFICERS PETER SIMONOVIC, JOSE CINTRON                                 :
and SERGEANT RICHARD JOHNSON,                                          :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff, proceeding pro se and in forma pauperis, filed an amended complaint naming
certain defendants who have been identified pursuant to the Court’s June 28, 2019 Valentin
order. Dkt. No. 11. The New York City Law Department submitted a letter on October 18, 2019
with the last known address for Defendant Johnson, who is now retired from the NYPD. Dkt.
No. 14.

        On October 24, 2019, the Court instructed the Clerk of Court to issue a summons and
deliver to the U.S. Marshals Service all of the paperwork necessary for the Marshals Service to
effect service upon the three defendants. Dkt. No. 15.

        On December 17, 2019, the Marshals Service attempted to effect service on Defendants
Simonovic and Cintron through the NYPD, Bronx Narcotics Borough at 500 Abbot Street,
Bronx, New York, NY 10470, but was unable to serve because the location represented it did not
accept legal service. Dkt. Nos. 16, 17. Although the letter submitted by Plaintiff dated February
4, 2020 says that he received proof of service for these defendants, Dkt. No. 19, the Court has
received no such proof.

       On January 23, 2020, the Marshals Service attempted to effect service on Defendant
Johnson at the last known address provided by the New York City Law Department, but was
unable to serve because Defendant Johnson had sold the property at that address in April 2019
according to the current resident of that address. Dkt. No. 18.

        It is hereby ORDERED that, no later than February 24, 2020, the New York City Law
Department is directed to provide an address where Defendants Simonovic and Cintron can be
served, or alternatively, accept service on their behalf. IT IS FURTHER ORDERED that, by
March 2, 2020, the New York City Law Department will ascertain and provide the Court with
the proper service address for Defendant Johnson.
        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff by certified mail
and by regular, first-class mail.

       SO ORDERED.


Dated: February 14, 2020                             __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
